CÁlhoon, J.,
delivered the opinion of the court.
The act of 1900, p. 125, against trusts and combines, is silent as to venue. That was, perhaps, not thought of. Code, § 650, relates to venue in the circuit courts in actions generally, just as § 510 does for chancery courts. Sections 652, 653, and 654 regulate venue in circuit courts as to certain corporations, etc. Venue in suits before justices of the peace is carefully regulated. Section 3097 regulates it in partition proceedings; §3709, in replevin; §4248, in suits against the state. Section 2588 (repealed in 1900) prescribed the venue in certain suits. Section 2847 prescribes it in mandamus, and then provision is specially made for cases of several defendants in different counties. In guo warranto the venue is specifically provided for by § 3521, and no provision is made, as might have been made, for the case of joint proceedings against several defendants. Jurisdiction is dependent on venue. This court has decided (what is obvious) that in special proceedings, *211where the place and. the court for them are prescribed, the general law as to place and jurisdiction does not apply. “ Gen-eralia sjpedalibas non deroganfn is a canon of interpretation; and it follows that, in directing quo warranto in the act of 1900, the special proceeding provided by the code was intended, with all its incidents. There was no mention of venue or court, and it must be assumed that the legislature was content with the code chapter on that subject. It is inadmissible to make the law what perhaps it would have been made if the particular matter had been in the mind of the legislature. Attention is called to the following authorities: Sedg. St. & Const. Law, 98, note “a;” Nugents. Powell, 63 Miss., 99; State v. Piazza, 66 Miss., 426 (6 So. Rep., 316); Pate v. Taylor, 66 Miss., 97 (5 So. Rep., 515); Baum v. Burns, 66 Miss., 124 (5 So. Rep., 697); Archibald v. Railroad Co., 66 Miss., 424 (6 So. Rep., 238). The act of 1900, chap. 88, p. 125, being silent as to venue, but specific in section 4 that the attorney-general ‘ ‘ shall enforce this provision by a proceeding in the nature of a writ of quo warranto,” we are necessarily driven to the venue prescribed in the chapter of the code on that subject.' In a proceeding by indictment the venue is prescribed to be the county where the offense was committed. But the case before us is in no legal sense a criminal proceeding. It is clearly a civil proceeding, and the petition concludes with the prayer of ‘‘judgment of forfeiture and ouster against each of said corporations, ” and this is its only prayer. To do this it has always been the law that the place of proceeding shall be the county where the corporation has its principal office or place of business. The argumentum ab inconvenienti has no place here. This argument is often of great force in the interpretation of a doubtful statute, but it can never supply a missing statute. Unless the legislature so enacts, we cannot suppose it means to change its policy, co-existent with the whole history of the legislation of the state, that the forfeiture of its charters shall be adjudged only at the domicile of its creature. The act of 1900 *212has not said this, either expressly or by necessary implication, and so the judgment of the court appealed from is

Affirmed.